01/29/2021


          IN THE SUPREME COURT OF THE STATE OF MONTANA                               Case Number: DA 20-0465



                                    DA 20-0465
                              ________________________




SIEBEN RANCH COMPANY,

       Plaintiff and Appellee,
                                                            ORDER
                    v.

RANDALL G. ADAMS, a/k/a Randy
Adams, a/k/a Ray Adams; and LEE
MCDONALD,

       Defendants and Appellants,


                              ________________________

      Upon consideration of the Appellee’s motion to file a single consolidated

response brief to the separate briefs of the Appellants, to be due 30 days after the

filing of the Randall Adams’ opening brief,

      IT IS HEREBY ORDERED that Appellee’s response brief shall be due 30

days after the filing of Adams’ opening brief.



                                              By:________________________




                                                                          Electronically signed by:
                                                                                Mike McGrath
                                                                   Chief Justice, Montana Supreme Court
                                                                              January 29 2021